Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3 and 5-11 are pending, claim 4 is cancelled, claims 7-11 are withdrawn, and claim 1 is amended. 
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim discloses the axial length of the upper end portion twice, it is understood, in view of the embodiment that the axial length of the upper end portion is larger then an axial length of the lower end portion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (U.S. 2013/0075501) in view of Namie (U.S. 2005/0197223).
With respect to claim 1, Miyake discloses a fuel injection device comprising: a valve body (114) configured to open and close a fuel flow path (figure 1, the fuel path through the injector going through area 118); 
a movable iron core (102, being made out of steel, paragraph 00036) in which a fuel passage hole for communicating an upstream side and a downstream side is formed (the holes of 124 going from 136 to beneath 102, see figure 6), and that is configured to operate the valve body toward the upstream side (with the combination of biasing spring 112 and solenoids 104/105); 
a biasing spring (112) whose upper end portion contacts the movable iron core (see figure 6, end adjacent 102), and that biases the movable iron core in a valve opening direction (by biasing it away from the bottom plate, i.e. upward); 
a regulator (outer periphery of 128 or that of 102 about 128) configured to regulate movement of the upper end portion of the biasing spring (as it regulates the movement of the device about it in which the spring is a part); and 
a nozzle body (25), wherein 
a shortest radial distance between the upper end portion of the biasing spring and the fuel passage hole (distance between 112 and 124) is larger than a radial travel distance of the upper end portion until radial movement of the upper end portion is regulated by the regulator (as seen in figure 6, 112 and that of 128), 
the upper end portion is entirely radially inward from the fuel passage hole (figure 6), the upper end portion having a constant radial diameter (figure 6), and 
the lower end portion having a constant radial diameter (figure 6), wherein the upper end portion and the lower end portion are arranged to form a gap between the lower end portion and an inner peripheral portion of the nozzle body (gap where 102 is located about 128), and to form a gap between the upper end portion and an outer peripheral portion of the valve body (gap between 112 and 25). Miyake fails to disclose the upper end portion has a smaller radial diameter than that of a lower end portion of the biasing spring below the upper end portion. 
Namie, figure 2 and 3, discloses a spring 130, which is applied against a plunger 120, noting a higher tension load can be placed on the biasing-spring and wear and breakage within the device of the spring (its retainer) (paragraphs 0005-0006) noting that with the spaced windings of the spring reliable exerted biasing force on the plunger without being restrained by the inner element of the retainer can be obtained (paragraph 0023). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring of Namie into the system of Miyake, as the lower element of Miyake spring rests about a retainer and the upper end is against a plunger just like that of Namie, and changing the spring out to have a reliably exert proper biasing force would have been ideal without the spring being strained by the lower element. The examiner also notes to the previous rejection, where such spring configurate of changing diameters allows for a known smooth open/close of the valve (as the prior rejection made obvious with the disclosed teachings). The noted gaps are still also present, as the spring abuts about the lower portion about the needle and abuts the armature portion about the needle at the top). Furthermore, by making the spring of Miyake in the configuration of Namie allows for a longer spring and thus a smaller spring constant. 
With respect to claim 2, Miyake as modified discloses a central axis of the biasing spring and a central axis of the valve body are on the same axis line (as seen in the modified spring of Miyake, the valve and spring and body all share a central axis), the shortest radial distance between the upper end portion and the fuel passage hole is larger than the radial travel distance of the upper end portion (as the upper portion can only travel against the noted element of 102 against it, which is smaller then the area of the holes shown in figure 6).  
With respect to claim 3, Miyake as modified discloses the regulator is the outer peripheral portion of the valve body (outer portion of the valve); and when the upper end portion of the biasing spring is located radially inward with respect to the fuel passage hole (as shown in figure 6), the shortest radial distance between an outer peripheral portion of the upper end portion of the biasing spring and an innermost peripheral portion of the fuel passage hole is larger than the radial travel distance of the upper end portion of the biasing spring (as shown in figure 6), the radial travel distance being between an inner peripheral portion of the upper end portion and the outer peripheral portion of the valve body (shown in figure 6).  
With respect to claim 5, Miyake as modified discloses an outer diameter of the biasing spring is reduced from the lower end portion of the biasing spring opposite to the upper end portion toward the upper end portion (as taught by Namie).  
With respect to claim 6, Miyake as modified discloses in the biasing spring, an axial length of the upper end portion is larger than an axial length of the upper end portion (as shown by Namie).
Response to Arguments/Amendments
	The Amendment filed (06/16/2022) has been entered. Currently claims 1-3 and 5-11 are pending, claim 4 is cancelled, claims 7-11 are withdrawn, and claim 1 is amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (04/20/2022). Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752